DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “proportional integral derivative controller (PID) controller of claim 13 and the “PFC controller” of claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-12 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kolar et al  “A Novel Three-Phase Utility Interface Minimizing Line Current Harmonics of High-Power Telecommunications Rectifier Modules” (Recited in IDS filed 01/10/2020).


[AltContent: textbox (Negative terminal)][AltContent: arrow][AltContent: textbox (Positive terminal)][AltContent: arrow]
    PNG
    media_image1.png
    360
    460
    media_image1.png
    Greyscale

Figure 2(b) Kolar et al.

Regarding claim 1, Kolar discloses an alternating current (AC) to direct current (DC) converter comprising: a power factor correction (PFC) circuit (Fig. 2(a)) comprising a positive DC voltage terminal (see Fig. 2(b) above, positive terminal), a center DC voltage terminal (N), and a negative DC voltage terminal (see Fig. 2(b) above, negative terminal); a DC-to-DC converter (Fig. 1(a)); and a controller (Fig. 5) configured to: determine an indication of a voltage difference between (i) a voltage of the positive DC voltage terminal (see Fig. 2(b) above, positive terminal) relative to the center DC voltage terminal (N) and (ii) a voltage of the center DC voltage terminal (N) relative to the negative DC voltage terminal (negative terminal, see Fig. 2(b) above); determine, based on the indication of the voltage difference, a control signal (si)(Fig. 5) to control a current draw (current spectrum of system of Fig. 1(a), see II Derivation of the circuit structure) from the positive DC voltage terminal (positive terminal, see Fig. 2(b) above) or the negative DC voltage terminal (negative terminal, see Fig. 2(b) above) by the DC-to-DC converter (Fig. 1(a), boost DC/DC converter); and provide the control signal (si)(Fig. 5) 

Regarding claim 2, Kolar discloses to determine the control signal (si)(Fig. 5) comprises to (i) determine, based on the indication of the voltage difference                         
                            (
                            
                                
                                    φ
                                
                                
                                    N
                                
                            
                            )
                        
                     (equation 2),  a first control signal (si)(Fig. 5) to control a current draw (current consumption, see equation 2) from the positive DC voltage terminal (see above, positive terminal) and (ii) determine, based on the indication of the voltage difference                         
                            (
                            
                                
                                    φ
                                
                                
                                    N
                                
                            
                            )
                        
                     (see equation 2), a second control signal (si’)(Fig. 5) to control a current draw from the negative DC voltage terminal (see above, negative terminal), and wherein to provide the control signal comprises to (i) provide the first control signal (si)(Fig. 5) to the DC-to-DC converter (Fig. 1(a)) to control the current draw from the positive DC voltage terminal (positive terminal, see above)and (ii) provide the second control signal (si’)(Fig. 5) to the DC-to-DC converter (Fig. 1(a)) to control the current draw from the negative DC voltage terminal (see above, negative terminal).

Regarding claim 3, Kolar discloses if the indication of the voltage difference                         
                            (
                            
                                
                                    φ
                                
                                
                                    N
                                
                            
                            )
                        
                     (see equation 2) indicates that the voltage of the positive DC voltage terminal (see above, positive terminal) relative to the center DC voltage terminal (N) is greater than the voltage of the center DC voltage terminal relative to the negative DC voltage (see above, negative terminal) terminal, the first control signal (si)(Fig. 5) -2-Docket P190854US01 AT 42005-125 causes the current 


Regarding claim 6, Kolar discloses the DC-to-DC converter comprises an isolated DC-to-DC converter (see Fig. 1(a), boost DC/DC converter).

Regarding claim 7, Kolar discloses to provide the control signal to the DC-to-DC converter (Fig. 1(a)) causes the voltage difference to decrease (see Fig. 6).

Regarding claim 8, Kolar discloses an AC input (UN,R)(Fig. 2(b)) to the AC- to-DC converter is a three-phase AC input (R, S, T)(Fig. 2(b)).

                        
                            (
                            
                                
                                    φ
                                
                                
                                    N
                                
                            
                            )
                        
                     (see equation 2) between the positive DC voltage terminal (see above, positive terminal) and the center DC voltage terminal (N)(Fig. 2(b)).

Regarding claim 10, Kolar discloses a method for controlling an alternating current (AC) to direct current (DC) converter (Fig. 2(b)), the method comprising: determining, by a controller (control unit)(Fig. 5) of the AC-to-DC converter (Fig. 2(b)), an indication of a voltage difference                         
                            (
                            
                                
                                    φ
                                
                                
                                    N
                                
                            
                            )
                        
                     (see equation 2)between (i) a voltage of a positive DC voltage terminal (see above, positive terminal) of the AC-to-DC converter (Fig. 2(b)) relative to a center DC voltage terminal (N) of the AC-to-DC converter (Fib. 2(b)) and (ii) a voltage of the center DC voltage terminal (N) relative to a negative DC voltage terminal (see above, negative terminal) of the AC-to-DC converter (Fig. 2(b)); determining, by the controller (control unit)(Fig. 5) and based on the indication of the voltage difference                         
                            (
                            
                                
                                    φ
                                
                                
                                    N
                                
                            
                            )
                        
                     (see equation 2), a control signal (si)(Fig. 5) to control a current draw from the positive DC voltage terminal (see above, positive terminal) or the negative DC voltage terminal (see above, negative terminal) by a DC-to-DC converter (Fig. 1(a)); and providing, by the controller (control unit)(Fig. 5), the control signal (si)(Fig. 5) to the DC-to-DC converter (Fig. 1(a)) to control the current draw (current consumption, see equation 2) from the positive DC voltage terminal or the negative DC voltage terminal (see above, negative terminal) by the DC-to-DC converter (Fig. 1(a)).

Regarding claim 11, Kolar discloses determining the control signal (si)(Fig. 5) comprises (i) determining, by the controller (control unit)(Fig. 5) and based on the indication of the voltage difference                         
                            (
                            
                                
                                    φ
                                
                                
                                    N
                                
                            
                            )
                        
                     (see equation 2), a first control signal (si)(Fig. 5) to control a current draw (current consumption, see equation 2) from the positive DC voltage terminal (see above, positive terminal) and (ii) determining, by the controller (control unit)(Fig. 5) and based on the indication of the voltage difference                         
                            (
                            
                                
                                    φ
                                
                                
                                    N
                                
                            
                            )
                        
                     (see equation 2), a second control signal (si’)(Fig. 5) to control a current draw (current consumption, see equation 2) from the negative DC voltage terminal (negative terminal, see above), and wherein providing the control signal (si)(Fig. 5) comprises (i) providing, by the controller (control unit)(Fig. 5), the first control signal (si)(Fig. 5) to the DC-to-DC converter (Fig. 1(a)) to control the current draw (current consumption, see equation 2) from the positive DC voltage terminal (positive terminal, see above) and (ii) providing, by the controller (control unit)(Fig. 5), the second control signal (si’)(Fig. 5) to the DC-to-DC converter (Fig. 1(a)) to control the current draw from the negative DC voltage terminal (see above, negative terminal).

Regarding claim 12, Kolar discloses if the indication of the voltage difference                         
                            (
                            
                                
                                    φ
                                
                                
                                    N
                                
                            
                            )
                        
                     (see equation 2) indicates that the voltage of the positive DC voltage terminal (see above, positive terminal) relative to the center DC voltage terminal (N) is greater than the voltage of the center DC voltage terminal (see Fig. 6) relative to the negative DC voltage terminal (negative terminal, see above), the first control signal (si)(Fig. 5) causes the current draw (current consumption, see equation 2) from the positive DC 

Regarding claim 14, Kolar discloses providing the control signal (si)(Fig. 5) to the DC- to-DC converter (Fig. 1(a)) causes the voltage difference to decrease (see Fig. 6).

Regarding claim 15, Kolar discloses the AC-to-DC converter comprises a power factor correction (PFC) circuit (Fig. 2(b)), and wherein the PFC circuit comprises the positive DC voltage terminal (see above, positive terminal), the center DC voltage terminal, and the negative DC voltage terminal (see above, negative terminal).

Regarding claim 16, Kolar discloses the PFC circuit (Fig. 2(b)) comprises a PFC controller (control unit)(Fig. 5) that controls a voltage difference between the positive DC voltage terminal and the negative DC voltage terminal                         
                            (
                            
                                
                                    φ
                                
                                
                                    N
                                
                            
                            )
                        
                     (see equation 2), and 

Regarding claim 17, Kolar discloses a controller (control unit)(Fig. 5) for controlling an alternating current (AC) to direct current (DC) converter (Fig. 2(b)), the controller (Fig. 5) comprising one or more circuits configured to: determine an indication of a voltage difference                         
                            (
                            
                                
                                    φ
                                
                                
                                    N
                                
                            
                            )
                        
                     (see equation 2) between (i) a voltage of a positive DC voltage terminal (see above, positive terminal) of the AC-to-DC converter (Fig. 2(b)) relative to a center DC voltage terminal (N) of the AC- to-DC converter (Fig. 2(b)) and (ii) a voltage of the center DC voltage terminal (N) of the AC-to-DC converter (Fig. 2(b)) relative to a negative DC voltage terminal (see above, negative terminal); -5-Docket P190854US01 AT 42005-125 determine, based on the indication of the voltage difference                         
                            (
                            
                                
                                    φ
                                
                                
                                    N
                                
                            
                            )
                        
                     (see equation 2), a control signal (si)(Fig. 5) to control a current draw (current consumption, see equation 2) from the positive DC voltage terminal (see above, positive terminal) or the negative DC voltage terminal by a DC-to-DC converter (Fig. 1(a)); and provide the control signal (si)(Fig. 5) to the DC-to-DC converter to control the current draw (current consumption, see equation 2) from the positive DC voltage terminal (see above, positive terminal) or the negative DC voltage terminal (see above, negative terminal) by the DC-to-DC converter (Fig. 1(a)).

Regarding claim 18, Kolar discloses to determine the control signal (si)(Fig. 5) comprises to (i) determine, based on the indication of the voltage difference                         
                            (
                            
                                
                                    φ
                                
                                
                                    N
                                
                            
                            )
                        
                     (see                         
                            (
                            
                                
                                    φ
                                
                                
                                    N
                                
                            
                            )
                        
                     (see equation 2), a second control signal (si’)(Fig. 5) to control a current draw from the negative DC voltage terminal (see above, negative terminal), and wherein to provide the control signal (si)(Fig. 5) comprises to (i) provide the first control signal to the DC-to-DC converter (Fig. 1(a)) to control the current draw (current consumption, see equation 2) from the positive DC voltage terminal (see above, positive terminal) and (ii) provide the second control signal (si’)(Fig. 5) to the DC-to-DC converter (Fig. 1(a)) to control the current draw from the negative DC voltage terminal (see above, negative terminal).

Regarding claim 19, Kolar discloses if the indication of the voltage difference                         
                            (
                            
                                
                                    φ
                                
                                
                                    N
                                
                            
                            )
                        
                     (see equation 2) indicates that the voltage of the positive DC voltage terminal (see above, positive terminal) relative to the center DC voltage terminal (N) is greater than the voltage of the center DC voltage terminal relative to the negative DC voltage terminal (see Fig. 6), the first control signal (si)(Fig. 5) causes the current draw (current consumption, see equation 2) from the positive DC voltage terminal (see above, positive terminal) to decrease and the second control signal causes (si’)(Fig. 5) the current draw from the negative DC voltage terminal (see above, negative terminal) to increase (see Fig. 6), and if the indication of the voltage difference                         
                            (
                            
                                
                                    φ
                                
                                
                                    N
                                
                            
                            )
                        
                     (see equation 2) indicates that the voltage of the positive DC voltage terminal (see above, positive terminal) relative to the center DC voltage terminal (N) is less than the voltage of the center DC voltage terminal relative to the negative DC voltage terminal (see Fig. 6), the first control 

Regarding claim 20, Kolar discloses to provide the control signal (si)(Fig. 5) to the DC-to-DC converter (Fig. 1(a)) causes the voltage difference to decrease (see Fig. 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kolar et al  “A Novel Three-Phase Utility Interface Minimizing Line Current Harmonics of High-Power Telecommunications Rectifier Modules” (Recited in IDS filed 01/10/2020) in view of Raymond Orr (US 7,952,892).

Regarding claim 4, Kolar fails to disclose the DC-to-DC converter comprises a flyback converter.
In the same field of endeavor, Orr teaches the DC-to-DC converter comprises a flyback converter (see Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the DC-to-DC converter comprises a flyback converter in Kolar, as taught by Orr, in order to reduce voltage stress on the switching converter.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kolar et al  “A Novel Three-Phase Utility Interface Minimizing Line Current Harmonics of High-Power Telecommunications Rectifier Modules” (Recited in IDS filed 01/10/2020) in view of Trainer et al. (US 2003/0173938).

Regarding claim 13, Kolar fails to disclose determining the control signal comprises determining the control signal with use of a proportional-integral-derivative (PID) controller.
In the same field of endeavor, Trainer teaches determining the control signal comprises determining the control signal (Vd)(Fig. 5) with use of a proportional-integral-derivative (PID) controller (52)(Fig. 5).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORENA D BRUNER whose telephone number is (571)270-0262. The examiner can normally be reached M-F 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/LORENA D BRUNER/Examiner, Art Unit 2839                                                                                                                                                                                                        








	/THIENVU V TRAN/                                                        Supervisory Patent Examiner, Art Unit 2839